Management's Discussion and Analysis The following is management's discussion and analysis ("MD&A") of the results of operations for LPBP Inc. ("LPBP" or the "Company" and which was previously named Hemosol Inc.) for the three months ended January 31, 2008 and its financial position as at January 31, 2008. This MD&A is intended to provide readers with the information that management believes is required to gain an understanding of LPBP's current results and to assess the Company's future prospects. Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations. These forward-looking statements are affected by risks and uncertainties that are discussed in this document and that could have a material impact on future prospects. Readers are cautioned that actual events and results will vary. Company Overview Pursuant to a May 2004 plan of arrangement (the "Arrangement"), under section 182 of the Ontario Business Corporations Act, the Company entered into an agreement with MDS Inc. ("MDS") which resulted in a reorganization of the Company's business (the "Blood Products Business") and MDS's Ontario clinical laboratories services business (the "Labs LP").Shareholders, other than MDS, hold 0.44% of the equity ownership and 52.5% of the voting shares of the Company.MDS, a related party, holds 99.56% of the equity ownership and 47.5% of the voting shares of the Company. The Company was entitled to share in the net income of Labs LP equal to its proportionate interest. The Company was required to pay dividends to its shareholders based on distributions received from its investment in Labs LP, net of any expenses incurred directly by the Company in the course of operations. Since the Arrangement, the Company was able to benefit from significant tax losses, research and development pools and investment tax credits to offset taxes otherwise owing related to the interest in Labs LP.The tax carryovers accumulated through the previously owned Blood Products Business have all been utilized as at October 31, 2007. Recent Events On September 1, 2005, MDS announced their strategic plan to focus resources within the global life sciences markets.With MDS’s new focus, MDS stated that they were examining alternative ownership structures for their Diagnostic business. On October 4, 2006, MDS agreed, subject to satisfaction of certain terms and conditions, to sell its Canadian diagnostics business in a transaction valued at $1.325 billion (the “MDS Sale”).MDS’s Canadian diagnostics business included its general partnership interest in the business of Labs LP.To effect this transaction, MDS Laboratories Services Inc. (“MDS Labs”) the general partner, proposed the sale by Labs LP of the business and assets associated with the Labs Business (the “Partnership Sale”). As noted above, the Company was the sole limited partner of Labs LP and was entitled to receive 99.99% of the net proceeds from the sale. The Board of Directors of the Company called a special meeting of shareholders, which was held on November 24, 2006, at which shareholders were asked to approve the Partnership Sale and certain ancillary matters related to the Partnership Sale.At the meeting, held on November 24, 2006, those shareholders present or voting by proxy approved the appropriate resolutions. On February 23, 2007, the Company announced that it had been advised of the completion of the previously announced MDS Sale.As part of that sale, the Partnership Sale was completed whereby Labs LP sold its assets for gross proceeds of approximately $756 million with a net gain of approximately $691 million.As a result of the Partnership Sale, Labs LP has been dissolved. On February 28, 2007, the Company announced that the Board of Directors declared a distribution in the aggregate amount of approximately $610 million, or $0.0543 per share to holders of the Company’s Class A Common Shares and Class B Non-voting Shares, which was paid on March 22, 2007 to shareholders of record as at March 12, 2007.Holders of Class A Common Shares received the full $0.0543 per share as a return of capital and the share capital of Class A Common Shares was reduced to nil.Holders of Class B Non-voting Shares received a distribution which included both a return of capital and a dividend.
